Citation Nr: 0411833	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


REMAND

The veteran claims to have hepatitis C that was caused by a 
tattoo that he received while in service.  He has provided 
lay evidence of having had the tattoo done in 1967, and the 
report of his examination on separation from service was not 
completed to show whether or not he then had any body marks.  
There is no evidence, therefore, refuting his assertion of 
receiving the tattoo while in service.  He has presented 
medical evidence indicating that hepatitis C was at least as 
likely as not caused by the tattoo.  The evidence is not 
clear, however, whether the veteran currently has hepatitis 
C, when it was diagnosed, and what other possible etiologies 
may be applicable.

Documents in the claims file indicate that the veteran was 
treated for drug abuse (opium) during service, and shortly 
after his separation from service.  There is an indication 
that he was treated for drug abuse at the VA medical center 
(MC) in Buffalo, New York, in 1969.  The extent and nature of 
his drug abuse (i.e., intravenous) is not otherwise 
documented.  It is not clear whether the veteran's physicians 
were aware of his history of drug abuse when providing the 
medical opinions regarding the etiology of hepatitis C.

The veteran completed authorizations for the release of 
medical information showing that he was treated for hepatitis 
at the Roswell Park Cancer Institute beginning in June 1990.  
The RO requested the records from the physician treating him 
at the Institute, and she responded that she first treated 
the veteran in 1998, that she was no longer employed by the 
Institute, and that she did not have his medical records.  No 
attempt was made to obtain the veteran's medical records 
directly from the Institute, nor was the veteran informed 
that the RO had not been able to locate the records he had 
identified.  See 38 C.F.R. § 3.159(c) (2003).  In addition, 
the evidence indicates that the veteran was initially 
referred to the Institute in 1998, following the diagnosis of 
colon cancer.

The veteran also reported having received treatment for 
hepatitis from S.E.B., M.D., since March 1985.  Dr. B. 
provided the records of his treatment of the veteran 
beginning in January 1998, which make no reference to any 
complaints, clinical findings, or history of hepatitis.  
Although the physician did not provide any records dated 
prior to January 1998, the RO did not inform the veteran of 
that fact or give him the opportunity to obtain any 
additional records and submit them to the RO.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
remanded to the RO for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should attempt to secure, 
through official channels, the clinical 
records pertaining to the veteran's 
inpatient treatment at the United States 
Air Force Hospital, Tachikawa 96323 
(Yokota, Japan), in February 1969.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis or 
drug abuse since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should request his 
treatment records from the VAMC in 
Buffalo, New York, since 1969.  The RO 
should also request his treatment records 
from the Roswell Park Cancer Institute 
since June 1990, and Dr. B. since March 
1985.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination in order 
to determine whether he currently has 
hepatitis C and to obtain an opinion on 
the probable cause of the disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  
Based on review of the evidence of record 
and sound medical principles, the 
physician should provide an opinion on 
(a) whether the veteran currently has 
hepatitis C, and (b) whether the 
hepatitis C was at least as likely as not 
(a probability of 50 percent or greater) 
caused by the veteran receiving a tattoo 
while in service, or some other cause.  
The physician should provide the 
rationale for his/her opinions.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


